Citation Nr: 0432940	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  04-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
bilateral hearing loss and assigned a zero percent, or 
noncompensable, evaluation.  

In September 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Remand is required in this case to comply with the VCAA.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2004).  

The veteran testified during his September 2004 hearing that 
his hearing loss had worsened since his last VA examination.  
The record shows that the last VA examination was conducted 
in July 2003.  He stated that he now notices it more due to 
the fact that he has begun to wear hearing aids.  

Accordingly, the veteran should be afforded another VA 
examination to ascertain the degree of the his service-
connected hearing loss.  Any additional medical records 
reflecting recent treatment would also be helpful.  Finally, 
the veteran should be provided appropriate notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Ask the veteran to identify all VA and 
non-VA medical care providers that have 
treated him for hearing loss since 2003, and 
make arrangements to obtain those records.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and any 
medical records have been associated with the 
claims file, arrange for the veteran to be 
scheduled for a VA audiological evaluation to 
determine the current severity of his 
service-connected hearing loss.  The claims 
file must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report if the claims file was reviewed.  

4.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If any benefit sought 
on appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



